Exhibit 10.2

 2007 Deferred Stock Award

May 23, 2007

2007 Deferred Stock Award for:

[Name of Director]

 

Grant Date: May 2, 2007

Deferred Stock Awarded: 2,100 Shares

Grant Date Fair Market Value: $__.__

This notice confirms the grant of 2,100 shares of Deferred Stock by the Company
on May 1, 2007.

This grant of Deferred Stock awarded to you will vest on May 1, 2008 (or upon
your retirement, if earlier) and is granted under and is subject to the terms
and conditions specified in the West Pharmaceutical Services, Inc. 2007 Omnibus
Incentive Plan.  This grant is also subject to the terms and conditions of the
Company’s Non-Qualified Deferred Compensation Plan for Outside Directors, as
amended, and the accompanying grant documentation.

Enclosed with this award letter is an information packet that contains a Summary
of Key Terms and a Participant Information Statement, which you should read
carefully.

The Participant Information Statement, which contains additional information
about the Plan, including the U.S. federal tax consequences of awards based on
the state of the law at the time of the grant.  We strongly suggest that you
consult a qualified financial or tax advisor.

Very truly yours,

[g191281kei001.gif]

John R. Gailey III

Secretary

JRG/rmm

Enclosures


--------------------------------------------------------------------------------


 

Exhibit 10.2

 2007 Deferred Stock Award

Summary of Key Terms (Excerpted from Participant Information
Statement) for

Director Deferred Stock Awards

1.                                       Crediting of Deferred Stock.  All
Deferred Stock will be credited to your account under the Company’s
Non-Qualified Deferred Compensation Plan for Outside Directors, as amended (the
“Deferred Compensation Plan”) and will be considered “Deferred Stock” for all
purposes under the Deferred Compensation Plan.

2.                                       Crediting of Dividend Equivalents. 
Each calendar quarter, the Company will credit to your account an additional
number of shares of Deferred Stock.  The number of shares to be credited is
determined by dividing the dividends paid in respect of the number of shares
Deferred Stock held in your account on the relevant dividend record date by the
fair market value of the Company’s common stock on the last business day of the
previous calendar quarter.

3.                                       Adjustments. The value and attributes
of each share of Deferred Stock held in your account will be appropriately
adjusted consistent with any change in the Company’s common stock, including a
change resulting from a stock dividend, recapitalization, reorganization,
merger, consolidation, split-up, or combination or exchange of shares.

4.                                       Payment Upon Termination.  Distribution
of your Deferred Stock will occur only upon your termination of service as a
director.  In the event of a termination, your Deferred Stock will be
distributed as shares of stock (plus cash for any partial shares credited to
your account) in accordance with the terms of the Deferred Compensation Plan. 
The number of shares of Deferred Stock that you are entitled to receive will be
determined on your termination date.

5.                                       Incorporation of Plans.  This Award is
subject to the applicable terms and conditions of the West Pharmaceutical
Services, Inc. 2007 Omnibus Incentive Compensation Plan and the Deferred
Compensation Plan, each of which is incorporated herein by reference, and in the
event of any contradiction, distinction or differences between this summary and
the terms of the plan documents, the plan documents will control.


--------------------------------------------------------------------------------